Day, J.
I. The omission of the seal did not invalidate the statement, as between the immediate parties. In New York it has been held that judgment by a confession in a justice’s court, upon a statement to which no affidavit is affixed as required by law, is valid and binding upon the defendant notwithstanding such omission. Stone v. Williams, 40 Barb. 322.
The court might, therefore, have approved the judgment without amendment. But it was competent for the court to grant leave to amend the statement by attaching the seal. Mitchell v. Van Buren et al., 27 N. Y. 300; Union Bank v. Bush, 36 id. 631; Ingram et al. v. Robbins, 33 id. 409. These decisions were made under a statute in all essential respects like our own.
II. The motion to set aside the judgment upon the ground of insufficiency in the statement was properly overruled. As between the parties, the statement is clearly sufficient, and none other has complained. Plummer & Douglass, v. Watson, 14 Iowa, 69; Vannice v. Green, Traer & Co., 16 id. 574; Miller & Luther v. Earle, 24 N. Y. 110.
Affirmed.